Matter of Kolata-Guzik (2022 NY Slip Op 02486)





Matter of Kolata-Guzik


2022 NY Slip Op 02486


Decided on April 14, 2022


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered:April 14, 2022

PM-85-22
[*1]In the Matter of Ashley Lynn Kolata-Guzik, an Attorney. (Attorney Registration No. 5271184.)

Calendar Date:April 11, 2022

Before:Garry, P.J., Clark, Aarons, Pritzker and Ceresia, JJ.

Ashley Lynn Kolata-Guzik, Basking Ridge, New Jersey, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
Ashley Lynn Kolata-Guzik was admitted to practice by this Court in 2014 and lists a business address in Trenton, New Jersey with the Office of Court Administration. Kolata-Guzik now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it does not oppose Kolata-Guzik's application.
Upon reading Kolata-Guzik's affidavit sworn to March 14, 2022 and filed March 14, 2022, and upon reading the March 23, 2022 correspondence in response by the Chief Attorney for AGC, and having determined that Kolata-Guzik is eligible to resign for nondisciplinary reasons, we grant her application and accept her resignation.
Garry, P.J., Clark, Aarons, Pritzker and Ceresia, JJ., concur.
ORDERED that Ashley Lynn Kolata-Guzik's application for permission to resign is granted and her nondisciplinary resignation is accepted; and it is further
ORDERED that Ashley Lynn Kolata-Guzik's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that Ashley Lynn Kolata-Guzik is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Kolata-Guzik is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold herself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that Ashley Lynn Kolata-Guzik shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to her.